DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-25 is/are pending.  Claim(s) 6 and 8-20 is/are withdrawn.  

Response to Arguments
Applicant’s arguments, filed 10/7/2021, with respect to objections have been fully considered and are persuasive.  The objections of claims 1 and 7 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 10/7/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-5 and 7 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art fails to teach "at least two longitudinally extending secondary lumens laterally spaced from one another with at least a portion of the primary lumen interposed laterally therebetween".
The primary lumen is between the secondary lumens as indicated in annotated Figure 1 below.    

    PNG
    media_image1.png
    361
    535
    media_image1.png
    Greyscale

Annotated Figure 1, Dereume
The Examiner notes the claim does not require the primary lumen to extend along the entire length of the secondary lumens or that the primary lumen extends from a proximal end to a distal end of the stent body when the secondary lumens are present.

Applicant argues the prior art fails to teach "the secondary and primary lumens are at least partially fluid-permeable between the inner and outer stent body surfaces".

    PNG
    media_image2.png
    354
    1113
    media_image2.png
    Greyscale

<https://www.google.com/search?q=permeability&rlz=1C1GCEB_enUS800US800&oq=permeability&aqs=chrome..69i57j0i433i512j0i512l5j0i433i512j0i512l2.2832j0j1&sourceid=chrome&ie=UTF-8>

The claim requires “the lumens” to have the permeability.  As the lumens are openings in the device, it must be the openings themselves that have the permeability.  Therefore, as claimed, flow through these openings is considered meeting the claimed language.  
Further, these openings are located “between” the inner and outer stent body surfaces (e.g. annotated Figure 1(2) below, all lumens are between one small x and the large X on the opposing side of a diameter along the added line in the annotated Figure), which is consistent with Applicant’s location of the lumens (the feature claimed as having the permeability).  

    PNG
    media_image3.png
    435
    396
    media_image3.png
    Greyscale

Annotated Figure 1(2), Dereume

As worded the claim requires 'at least partial fluid-permeability' at a location that is 'between the inner and outer stent body surfaces'.  The claim does not require the permeability be the permeability of the material of the inner and outer stent body surfaces or such that the permeability allows for fluid flow radially from the secondary and primary lumens to the inner stent body surface, through the inner and outer stent body surfaces, and radially outward beyond the outer stent body surface.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the permeability is that of the material of the inner and outer stent body surfaces or such that the permeability allows for fluid flow radially from the secondary and primary lumens to the inner stent body surface, through the inner and outer stent body surfaces, and radially outward beyond the outer stent body surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites “at least one berm”.  It is unclear if this berm is the same or different than the berm introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the at least one berm”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dereume, et al (Dereume) (US 2001/0004707 A1).
Regarding Claim 1, Dereume teaches a stent (e.g. abstract, Figure 1) comprising: 
a fluid-permeable tubular stent body (e.g. Figures 1-2, #3; the stent body has openings between struts and is therefore fluid-permeable), including longitudinally separated proximal and distal stent ends (e.g. Figure 1, top and bottom ends, as shown), the stent body having inner and outer stent body surfaces (e.g. Figure 2, radially inner and outer surfaces of #3), the stent body defining at least one longitudinally extending primary lumen (e.g. Figure 2, #4) and at least two longitudinally extending secondary lumens laterally spaced from one another with at least a portion of the primary lumen interposed laterally therebetween (e.g. Figures 2-3, at #s 7, 8), the secondary and the primary lumens all being at least partially fluid-permeable between the inner and the outer stent body surfaces (as broadly claimed, the claim requires “the lumens” to have the permeability; as the lumens are openings in the device, it must be the openings themselves that have the permeability; therefore, the fluid flow longitudinally through the stent body meets the claimed language as it is through the openings that provide the permeability to the fluid; the inner and outer surfaces surround (are radially outward of) all claimed lumens); and 
at least one fluid-impermeable and longitudinally extending berm located directly laterally adjacent a corresponding one of the at least two secondary lumen (e.g. Figure 2, formed by #4, [0039]), the berm preventing fluid flow laterally between at least a portion of the corresponding one of the at least two secondary lumen and a space laterally opposite the corresponding secondary lumen beyond the berm (as the fluid-impermeable material is radially between the secondary lumen and spaces surrounding that lumen, it meets the claimed function).  

Regarding Claim 2, the at least two secondary lumens are diametrically opposed from one another across the stent body (e.g. Figures 2-3). 
Regarding Claim 3, each of the at least two secondary lumen is associated with two berms (e.g. Figures 2-3, top and bottom, as shown) that are spaced laterally apart from one another by at least a portion of the secondary lumen with which the two berms are associated (e.g. Figures 2-3). 
Claim 4, a supermajority of a lateral perimeter of the primary lumen is fluid-permeable to an ambient space outside the stent (e.g. Figure 2, the fluid-permeable stent body is the radially outermost portion and covers 100% of the perimeter). 
Regarding Claim 5, at least half of a lateral perimeter of the primary lumen is fluid-permeable to an ambient space outside the stent (discussed supra for claim 4). 
Regarding Claim 7, the berm laterally fillets the longitudinally-oriented interface between the primary and the secondary lumens (e.g. Figures 2-3).


Claim(s) 1-2, 7, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau, et al (Landau) (US 2002/0058993 A1).	
Regarding Claim 1, Landau teaches a stent (e.g. abstract, Figures 13g-h), comprising:
a fluid-permeable tubular stent body (e.g. Figures 13g-h, #30), including longitudinally separated proximal and distal stent ends (e.g. Figures 13g-h), the stent body having inner and outer stent body surfaces (these surfaces are inherently present on #30, luminal and abluminal surfaces, respectively), the stent body defining at least one longitudinally extending primary lumen (e.g. Figures 13g-h, within #11a) and at least two longitudinally extending secondary lumens (e.g. Figures 13g-h, #s 11c, 11d) laterally spaced from one another (e.g. Figures 13g-h) with at least a portion of the primary lumen interposed laterally therebetween (e.g. annotated Figure 13h below, at the added line), the secondary and the primary lumens all being at least partially fluid-permeable between the inner and the outer stent body surfaces (as broadly claimed, the claim requires “the lumens” to have the permeability; as the lumens are openings in the device, it must be the openings themselves that have the permeability; therefore, the fluid flow longitudinally through the stent body meets the claimed language as it is through the openings that provide the permeability to the fluid; the inner and outer surfaces surround (are radially outward of) all claimed lumens); and
at least one fluid-impermeable and longitudinally extending berm located directly laterally adjacent a corresponding one of the at least two secondary lumens (e.g. annotated Figure 13h below), the berm preventing fluid flow laterally between at least a portion of the corresponding one of the at least two secondary lumens and a space laterally opposite the corresponding secondary lumen beyond the berm (e.g. [0020], gasket/covering is #31; [0132]).

    PNG
    media_image4.png
    452
    466
    media_image4.png
    Greyscale

Annotated Figure 13h, Landau

Claim 2, the at least two secondary lumens are diametrically opposed from one another across the stent body (e.g. Figure 13h). 
Regarding Claim 7, the berm laterally fillets a longitudinally-oriented interface between the primary and the secondary lumens (e.g. annotated Figure 13h above). 
 Regarding Claim 23, the longitudinally separated proximal and distal ends are concurrently placed in mutual fluid communication via each of the primary lumen and the at least two secondary lumens (e.g. Figure 13g; each lumen extends the longitudinal length of the stent body). 
Regarding Claim 25, the at least two longitudinally extending secondary lumens laterally spaced from one another (e.g. Figures 13 g-h) with at least a portion of the primary lumen interposed laterally therebetween along an entire longitudinal extent of the stent body (e.g. annotated Figure 13h above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/3/2022